Citation Nr: 1009891	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss from August 29, 2003 to June 
14, 2004, an evaluation in excess of 20 percent from June 15, 
2004 to May 6, 2009, and in excess of 40 percent effective 
May 7, 2009.

2.  Entitlement to service connection for residuals of a 
right forearm injury.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active duty from January 1962 to December 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from July 2004, January 2006, October 2007, and June 2009 
determinations of the RO.  

Regarding hearing loss, although increased ratings were 
assigned during the appellate process, a decision awarding a 
higher rating, but less that the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issue of entitlement to an 
increased rating for service-connected bilateral hearing loss 
continues before the Board.

Via the October 2007 rating decision, the RO denied 
entitlement to service connection for residuals of a right 
forearm injury.  In January 2008, the Veteran filed a timely 
notice of disagreement regarding that matter.  The RO, 
however, has not issued a statement of the case.  As a 
statement of the case has not yet been issued on this matter, 
additional action by the RO is required as set forth below in 
the REMAND portion of this decision.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In his January 2008 substantive appeal, the Veteran requested 
a hearing before a Veterans Law Judge at the RO.  In a 
February 2010 signed statement, the Veteran indicated that he 
no longer wished to appear for a hearing.  See 38 C.F.R. § 
20.704(e) (2009).  Accordingly, the Board will proceed with 
consideration of the Veteran's claim based on the evidence of 
record, as he has requested.

The issue of entitlement to service connection for residuals 
of a right forearm injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  A November 2003 VA audiological examination report showed 
an average pure tone threshold of 75 decibels in the right 
ear, with speech recognition ability of 90 percent, and an 
average pure tone threshold of 56 decibels in the left ear, 
with speech recognition ability of 96 percent; in the right 
ear, the puretone threshold at 1000 Hertz was 15 decibels, 
and the puretone threshold at 2000 Hertz was 80 decibels.

2.  A June 15, 2004 VA audiological examination report showed 
an average pure tone threshold of 78 decibels in the right 
ear, with speech recognition ability of 72 percent, and an 
average pure tone threshold of 59 decibels in the left ear, 
with speech recognition ability of 78 percent; in the right 
ear, the puretone threshold at 1000 Hertz was 20 decibels, 
and the puretone threshold at 2000 Hertz was 85 decibels.

3.  A May 7, 2009 VA audiological examination report showed 
an average pure tone threshold of 80+ decibels in the right 
ear, with speech recognition ability of 56 percent, and an 
average pure tone threshold of 68 decibels in the left ear, 
with speech recognition ability of 84 percent; in the right 
ear, the puretone threshold at 1000 Hertz was 25 decibels, 
and the puretone threshold at 2000 Hertz was 95 decibels, and 
in the left ear, the puretone threshold at 1000 Hertz was 25 
decibels, and the puretone threshold at 2000 Hertz was 80 
decibels.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned zero percent (noncompensable) rating for 
the Veteran's bilateral hearing loss before June 15, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for the Veteran's bilateral hearing loss from June 
15, 2004 to May 6, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2009).

3.  The criteria for a disability rating in excess of 40 
percent for the Veteran's bilateral hearing loss as of May 7, 
2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

Standard of review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

On VA examination in November 2003, audiometric results were 
as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
15
80
105
100
75
LEFT
15
65
75
70
56

Speech recognition under the Maryland CNC was 90 percent on 
the right and 96 percent on the left.  

In the examination report, the examiner indicated that the 
situation of greatest difficulty for the Veteran was 
background noise and understanding words.  

Entering the category designations into Table VI, the Veteran 
had Level III hearing on the right and Level I hearing on the 
left, resulting in a zero percent evaluation under Table VII.  

There was an exceptional pattern of hearing loss on the right 
pursuant to 38 C.F.R. § 4.86(b) because he had a puretone 
threshold of less than 30 decibels at 1000 Hertz and a 
puretone threshold of more than 70 decibels at 2000 Hertz.  
As such, the Board will employ Table VIa regarding the right 
ear to assess the Veteran's hearing loss.  Under Table VIa, 
the Veteran had Level VII hearing on the right.  Level VII 
hearing coupled with a Level I hearing (on the left), results 
in a zero percent evaluation under Table VII.

In sum, neither table VI nor Via produces an evaluation in 
excess of zero percent before June 15, 2004.

On VA examination in June 2004, audiometric results were as 
follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
20
85
110
95
78
LEFT
15
65
80
75
59

Speech recognition under the Maryland CNC was 72 percent on 
the right and 78 percent on the left.

In the examination report, the examiner indicated that the 
Veteran had difficulty with background noise, television, and 
the phone as a result of his bilateral hearing loss.

Entering the category designations into Table VI, the Veteran 
had Level VI hearing on the right and Level IV hearing on the 
left, resulting in a 20 percent evaluation under Table VII.  

The Veteran suffered from an exceptional pattern of hearing 
loss on the right pursuant to 38 C.F.R. § 4.86(b) because he 
had a puretone threshold of less than 30 decibels at 1000 
Hertz and a puretone threshold of more than 70 decibels at 
2000 Hertz.  As such, the Board will employ Table VIa 
regarding the right ear to assess the Veteran's hearing loss.  
Under Table VIa, the Veteran had Level VIII hearing on the 
right.  Level VIII hearing coupled with a Level IV hearing 
(on the left), results in a 20 percent evaluation under Table 
VII.

In sum, neither table VI nor VIa produces an evaluation in 
excess of 20 percent before May 7, 2009.

On VA examination in May 2009, audiometric results were as 
follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
25
95

100
80+
LEFT
25
80
85
80
68

Speech recognition under the Maryland CNC was 56 percent on 
the right and 84 percent on the left.

In the examination report, the examiner indicated that the 
Veteran's hearing loss caused functional impairment in the 
presence of background noise, and suggested that his hearing 
loss rendered television viewing and the use of a telephone 
difficult.

Entering the category designations into Table VI, the Veteran 
had at least Level VIII hearing on the right and Level III 
hearing on the left, resulting in a 20 percent evaluation 
under Table VII.  

As indicated in the instant examination report, the Veteran 
suffers from exceptional patterns of hearing loss bilaterally 
pursuant to 38 C.F.R. § 4.86(b) because he has puretone 
thresholds of less than 30 decibels at 1000 Hertz and 
puretone thresholds of more than 70 decibels at 2000 Hertz.  
As such, the Board will employ Table VIa regarding both ears 
to assess the Veteran's hearing loss.  Under Table VIa, the 
Veteran has Level VIII hearing on the right and Level VI 
hearing on the left.  Level VIII hearing coupled with a Level 
VI hearing, results in a 40 percent evaluation under Table 
VII.  Obviously, the Veteran's hearing loss is better 
compensated pursuant to 38 C.F.R. § 4.86(b) and Table VIa.  
As such, the 40 percent evaluation stands.  Id.

The Veteran submitted several lay statements in furtherance 
of his claim.  All of the statements were received in June 
2008.  The Veteran's wife indicated that the Veteran could 
not hear at all and that she was compelled to ensure that he 
was looking at her when she spoke.  The Veteran's daughter 
recounted that the Veteran could not keep up with 
conversations and seemed out of step with what was happening 
around him.  The Veteran's cousin stated that the Veteran 
experienced difficulty in comprehending conversations when he 
did not look directly at his interlocutor.  Another statement 
indicated that the Veteran attempted to conceal his hearing 
loss by watching lips with limited success.  

Because this matter was initiated pursuant to the initial 
grant of service connection, the Veteran is entitled to 
staged ratings when warranted.  Fenderson, supra.  

As apparent from the discussion following each VA audiometric 
evaluation, the Veteran has been maximally compensated for 
his service-connected bilateral hearing loss under the 
schedule, and the Board emphasizes that it has examined the 
Veteran's hearing loss pursuant to both the criteria 
pertinent to normal patterns of hearing loss and those 
regarding exceptional patterns of hearing impairment where 
appropriate.  The Veteran did not meet the criteria for a 
compensable evaluation for bilateral hearing loss before June 
15, 2004, as of which date a 20 percent evaluation was 
warranted.  Similarly, the criteria for an evaluation in 
excess of 20 percent were not met before May 7, 2009, the 
date upon which examination results revealed that a 40 
percent evaluation was warranted.  As such, the Board finds 
no way in which to assign evaluations greater than the ones 
already assigned by the RO at any time during the appellate 
period.  Id.; 38 C.F.R. §§ 4.85, 4.86.

The Board notes that in addition to dictating objective test 
results, the VA audiologists who conducted the examinations 
detailed above fully described the functional effects caused 
by the Veteran's hearing loss in the examination reports.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this 
case, the functional impairment faced by the Veteran as a 
result of his service-connected hearing loss includes 
difficulty with background noise, television viewing, and use 
of the telephone.  Difficulty understanding words was also 
noted.  The Board finds that such functional impairment, in 
addition to the other evidence of record, has been 
appropriately considered.  However, the overall evidence, as 
previously discussed, fails to support assignment of 
disability ratings in excess of those already assigned by the 
RO for any portion of the rating period on appeal.

As to whether the record raises the matter of referral for 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2009), 
the Board finds that the rating criteria considered in this 
case for the disability on appeal reasonably describe the 
Veteran's symptomatology and level of disability.  
Consideration of an extraschedular rating under 38 C.F.R. § 
3.321 is not warranted.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

The Veteran's complaints related to hearing loss have been 
considered under the appropriate diagnostic code.  The 
Veteran's disability picture is contemplated by the rating 
schedule; the assigned schedular evaluations for the service-
connected bilateral hearing loss are adequate.  The evidence 
shows advancing hearing loss but fails to reflect an 
exceptional disability picture.  Indeed, any unusual patterns 
of hearing loss have been considered under 38 C.F.R. 
§ 4.86(b).  The evidence does not show frequent 
hospitalizations due to the service-connected bilateral 
hearing loss, and an adverse impact on employment is not 
evident.  Thus, referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the notice provided did 
not address either the rating criteria or effective date 
provisions, as applicable.  The Veteran is not prejudiced by 
such omission, however, as the relevant information was 
discussed in the June 2009 supplemental statement of the 
case, and the Veteran has not expressed any lack of 
understanding.  Furthermore, the Veteran is represented and 
was presumably educated regarding disability ratings and 
effective dates by his representative.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA clinical records.  The Veteran 
submitted lay statements in support of his claim.  The 
Veteran was afforded three comprehensive VA audiological 
examinations in connection with his claim.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

An increased rating for the Veteran's service-connected 
bilateral hearing loss is denied.


REMAND

As indicated, in October 2007, the RO denied the Veteran's 
claim of service connection for residuals of a right forearm 
injury.  A timely notice of disagreement was filed, but the 
RO failed to issue a statement of the case regarding that 
matter.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and RO 
failure to issue same is a procedural defect.  Manlincon, 12 
Vet. App. at 240-41.

Pursuant to 38 C.F.R. § 19.9(a) (2009), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the RO 
for necessary action.  
Therefore, the Board must remand this aspect of the Veteran's 
claim for preparation of a statement of the case as to the 
matter of entitlement to service connection for residuals of 
a right forearm injury.  See VAOPGCPREC 16-92 (July 24, 
1992).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Issue a statement of the case 
concerning the issue of entitlement to 
service connection for residuals of a 
right forearm injury.  All indicated 
development should be taken in this 
regard.  The Veteran should, of course, 
be advised of the time period within 
which to perfect his appeal.  38 C.F.R. 
§ 20.302(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


